Citation Nr: 0724520	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.  

2.  Entitlement to service connection for a claimed right ear 
hearing loss. 




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs






WITNESSES AT HEARING ON APPEAL

The veteran and a friend



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1981 
to May 1984 and May 1984 to April 1988.  

The matter of service connection for tinnitus comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2006 RO rating decision.  The matter of service 
connection for a right ear hearing loss comes before the 
Board on appeal from a June 2006 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge at an RO hearing in March 2007. 

The issue of service connection for right ear hearing loss is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will advise the veteran when further 
action on his part is required.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue here in decided has been accomplished.  

2.  The currently demonstrated tinnitus is shown as likely as 
not to be due to the veteran's exposure to loud noise while 
in active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran testified at the recent hearing that his tinnitus 
is the result of his duties in the military service.  His 
service medical records are silent on any treatment or 
diagnosis of tinnitus while in service. 

The Board notes that the February 2006 rating decision 
granted the veteran service connection for left ear hearing 
loss and assigned a noncompensable disability rating.  

The veteran had a VA audiological examination in July 2005.  
He reported having constant loud ringing in his left ear 
greater than his right ear.  At night when everything was 
quiet, his ears would ring so loud and that in order to 
ignore the noise he ran either a humidifier or a fan.  

The veteran added that, while in boot camp, he experienced 
gun fire and used mandatory hearing protective devices.  
Reportedly, this included exposure to the M-16, M-60, 50 
caliber machine gun, .45 pistol, a Remington 78-70 shotgun, a 
Mark 19 auto grenade launcher, and a M203 grenade launcher.  
During his second period of service, his hearing worsened 
when he was around a surface to air missile system.  

Before service, the veteran worked on a dairy farm and hunted 
with minimal noise exposure prior to service.  After service, 
he did not have significant exposure to loud noises since he 
worked as a landscaper, truck driver, and construction worker 
and wore hearing protective devices.  

The VA audiologist opined that the veteran had ringing in his 
ears all the time, 24 hours a day 7 days a week and that the 
most likely etiology for tinnitus was military and civilian 
noise.  

The veteran testified that he first noticed ringing in his 
ears in June 1985 and sought medical treatment.  However, 
service medical records are silent for any treatment or 
complaint of tinnitus during military service.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, such as 
ringing in the ears.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Given the medical opinion, as well as the veteran's history 
of having developed a sensorineural hearing loss consistent 
with noise exposure, the Board finds the evidence to be in 
relative equipoise in showing that the currently demonstrated 
tinnitus as likely as not had its clinical onset following 
noise exposure during his period of active duty.  

By extending the benefit of the doubt to the veteran, service 
connection for tinnitus is warranted.  

As the evidence is found to be evenly balanced as to this 
matter, the benefit of the doubt doctrine may be favorably 
applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for tinnitus is granted.  



REMAND

In a June 2006 rating decision the RO denied service 
connection for right ear hearing loss. In August 2006 the 
veteran filed a Notice of Disagreement (NOD) in regard to the 
June 2006 rating decision, but the RO has not yet issued an 
SOC.  

In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on the issue of 
entitlement to service connection for right ear hearing loss.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996).  

Thereafter, the RO should return the claims to the Board only 
if the veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown,  10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

Accordingly, the additional matter is REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must take the appropriate 
steps to issue the veteran an SOC 
addressing the issue of entitlement to 
service connection for right ear hearing 
loss.  This issuance must include all 
relevant laws and regulations, and a 
complete description of the veteran's 
rights and responsibilities in perfecting 
an appeal in this matter.  

2.  Thereafter, only if the veteran 
files a timely Substantive Appeal on 
this issue, the RO should undertake all 
indicated development and adjudicate 
the pending claim in light of the 
entire evidentiary record.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  No action is 
required of the veteran until he is notified.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


